Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 12/06/2022 have been entered. Claims 1-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Park et al (US 2008/0090083, ‘083 hereafter).
Regarding claims 1-6, 10-17 and 19-20, ‘803 discloses an assembly comprising a first substrate (Fig 1, substrate 2, [0019], [0027]-[0032], [0080-[[0083]) reading upon a planar sensor lens, which is capable of transmitting visible electromagnetic waves;  a hydrophilic alignment layer being applied on the substrate, which function for attracting a fluid to form a fluid layer between the substrate and polymer film (Fig 1, alignment layer 12 is a hydrophilic layer, [0052], [068], [0069]); a liquid crystal layer reading upon a fluid layer without bubbles disposed on the hydrophilic layer (Fig 1, layer 5); another substrate having hydrophilic alignment layer reading upon a polymer film in contact with the fruit layer (Fig 1, substrate 3, or the hydrophilic alignment layer disposed on the substrate 3 reading upon either polymer film or hydrophilic coating layer ) is adhered to the first substrate layer by an adhesive disposed on the edge of the film (Fig 1, sealing member 4, [0028]); wherein the hydrophilic layer naturally functions for attracting a fluid to form a fluid layer between the substrate and polymer film, and the substrate define a viewing portion and the polymer film cover view portion (Fig 1).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative,  under 35 U.S.C. 103 as obvious over Hsiao et la (US 2007/0182900, ‘900 hereafter) as evidenced by  Park et al (US 2008/0090083, ‘083 hereafter).
Regarding claims 1, 4-7, 9-13, 15-17 and 19-20, ‘900 discloses an assembly comprising a first substrate ([Fig 2, substrate 112, [0025], [0026]) reading upon a planar sensor lens, which is capable of transmitting visible electromagnetic waves; a hydrophilic alignment layer including polyvinyl alcohol being applied on the substrate, which function for attracting a fluid to form a fluid layer between the substrate and polymer film (Fig 2 and Fig. 4A-4C, alignment layer 116 or 118, 430 or 450, [0029]-[0032]), a liquid crystal layer reading upon fluid layer without bubbles disposed on the hydrophilic layer (Fig 2, layer 130, [0032]); an opposite substrate having a polymer film in contact with the fruit layer (Fig 2, alignment layer 128 reading upon polymer film, [0025], [0032]) is generally adhered to the first substrate layer by an adhesive disposed on the edge of the film as evidenced by ‘083 (see Fig 1, sealing member 4, [0028] of ‘083); wherein the hydrophilic layer naturally functions for attracting a fluid to form a fluid layer between the substrate and polymer film, and the substrate define a viewing portion and the polymer film cover view portion (Fig 2 and Fig. 1 of ‘083).  The references do not set forth a contact angle as presently claimed in claim 9. However, since the alignment layer of ‘900 contains a polymer being identical to one of the polymers used in the present application as listed in the present claim 7, it is reasonable to expect that the alignment layer as taught by the cited prior art would have the same contact angle as presently claimed, in absence of an objective showing to the contrary (see MPEP 2112). 
Regarding claims 8 and 18, ‘900 also discloses that the assembly further includes a color filler layer (Fig. 2,  Layer 124R,G, B), which is a hydrophobic coating layer applied on the second side of the polymer film as evidenced by ‘083, which naturally function repelling the fluid from the second side (Fig. 2, [0038] of ‘083)
Claims 7 and 9 are rejected under 35 U.S.C. 103 as obvious over Park et al (US 2008/0090083, ‘083 hereafter) in view of Hsiao et la (US 2007/0182900, ‘900 hereafter).
Regarding claims 7 and 9, ‘083 teaches all the limitations of claim 1, but ‘083 does not specifically set forth the hydrophilic alignment layer including a polymer as set forth in the present claim 7. However, it is known in the art that the polyvinyl alcohol can be used to make an alignment layer to align liquid crystal into desired direction as evidenced by ‘900 ([0029]-[0034]). In light of these teachings, one of ordinary skill in the art would have used the hydrophilic alignment layer as taught by ‘900, in order to render an alignment film having desired alignment properties. The references do not set forth a contact angle as presently claimed. However, since the alignment layer of modified ‘083 contains a polymer being identical to one of the polymers used in the present application as listed in the present claim 7, it is reasonable to expect that the alignment layer as taught by the cited prior art would have the same contact angle as presently claimed, in absence of an objective showing to the contrary (see MPEP 2112). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest an assembly as recited in the claim 1,  wherein the  sensor lens is substantially cylindrical. 

Response to Arguments 
Applicant's arguments filed on 12/06/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782